United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 22, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-21350
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FREDERICK LAMAR HAWTHORNE,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-307-3
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Frederick Lamar Hawthorne has

requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Although he was

notified of counsel’s motion, Hawhthorne has filed no response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue for appeal with respect to

Hawthorne’s conviction.    As part of his plea agreement, Hawthorne




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-21350
                               -2-

validly waived his right to directly appeal his sentence.

See United States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994).

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.